Exhibit 10.27

 
Dime Community Bancshares, Inc. 2004 Stock Incentive Plan
Restricted Stock Award Agreement for Outside Directors
 
 

     

Name of
Recipient                                                                                                                                             
     Social Security Number
 

 

                                                           Street Address
 

         

City                                                                                                                            
         State                                                          
                                                          ZIP Code
 
This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the Dime
Community Bancshares, Inc. 2004 Stock Incentive Plan.  Set forth below are the
specific terms and conditions applicable to this Restricted Stock
Award.  Attached as Exhibit A are its general terms and conditions.


Restricted Stock Award
    Effective Date
 
    Class of Shares*
 
    No. of Awarded Shares*
 
    Type of Award (Escrow or Legended Certificate)
Escrow
    Vesting Date*
 

                                                                     *Subject to
adjustment as provided in the Plan and the General Terms and Conditions.


By signing where indicated below, Dime Community Bancshares, Inc. (the
“Company”) grants this Restricted Stock Award upon the specified terms and
conditions, and the Restricted Stock Award Recipient acknowledges receipt of
this Restricted Stock Award Notice, including Exhibit A, and agrees to observe
and be bound by the terms and conditions set forth herein


 
Dime Community Bancshares,
Inc.                                                                                 Recipient                                                                                        
 
 
By           ________________________________________                                 __________________________________________       
Name: Vincent F. Palagiano
               Title: Chairman of the Board and
                              Chief Executive Officer
 


 


Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. An
option grant consists of a number of optioned shares with uniform terms and
conditions. Where options are granted on the same date with varying terms and
conditions (for example, varying exercise prices or earliest exercise dates),
the options should be recorded as a series of grants each with its own uniform
terms and conditions.
